DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I,  in the reply filed on 6/13/2022 is acknowledged.  The traversal is on the grounds that the search and.  This is not found persuasive because Group I iswould be a serious search burden if the claims for both of the inventions were included in the examination process.
The requirement is still deemed proper and is therefore made FINAL.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/13/2022.

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11, line 2: “having a” should read –having an--; and
Claim 12, line 6: “through hole” should read –through-hole--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takashino et al., WO 2016067950, herein referred to as "Takashino", in view of Brandt et al., US 20130226177, herein referred to as "Brandt", further in view of Weisshaupt et al., US 20180153613, herein referred to as "Weisshaupt".
Regarding claim 1, Takashino teaches a treatment instrument (Figure 1: grasping treatment system 1) comprising: an electrically conductive plate (Figures 2-3: blade 43) including a treating surface configured to contact a treatment target ([0020]: “The blade 43 is made of a conductive material having a high heat transfer property. The blade 43 is a heat application unit that applies heat to a treatment target such as a living tissue.”), and a back surface (Figures 2-3: back surface of blade 43 is adjacent to heat generating part 40) facing an opposite side of the treating surface (Figures 2-3: back surface of blade 43 faces an opposite side of the treatment surface, gripping surface 52), the electrically conductive plate (Figures 2-3: blade 43) extending along a longitudinal axis (Figures 2-3: blade 43 extends along first jaw axis J1 and [0011]: “Here, the direction parallel to the first jaw axis J1 is the longitudinal direction of the first jaw 21 (first jaw longitudinal direction).”); an electric component (Figures 2-3: heat generating part 40) arranged on the back surface of the electrically conductive plate (Figures 2-3: heat generating part 40 is arranged on the back surface of blade 43), the electric component being electrically independent from the electrically conductive plate ([0021]: “Figure 4: power supply line 53 is electrically independent from first and second thermal power supply lines 58A and 58B; and [0021]: “one end of a power supply line (first high-frequency power supply line) 53 formed from electrical wiring or the like is connected to the base end of the blade (treatment section) 43.” And [0026]: “The heating unit 40 is connected to one end of a power supply line (first thermal power supply line) 58A and a power supply line (second thermal power supply line) 58B formed from electrical wiring or the like.” And [0025]: “The exterior of the heat generating part 40 has heat resistance and is electrically formed from an insulating material. For this reason, the high frequency power supplied to the blade 43 is not supplied to the heat generating part 40.”); a holder (Figures 2-3: heat insulating member 42) supporting the electrically conductive plate and the electric component from a side of the back surface (Figures 2-3: heat insulating member 42 supports blade 43 and heat generating part 40 from a side of the back surface). Takashino does not explicitly disclose a treatment instrument comprising a connector made of a thermoplastic resin, the connector being arranged on either side of and spaced from the electric component in a width direction of the treatment instrument intersecting with the longitudinal axis, and the connector stationarily fixing each side end of the electrically conductive plate to the holder in the width direction.
However, Brandt teaches a treatment instrument (Figure 4: jaw member 400) comprising a connector (Figure 4: jaw housing 428), the connector stationarily fixing each side end of the electrically conductive plate (Figure 4: seal plate 412) to the holder (Figure 4: inner support 435) in the width direction (Figure 4: jaw housing 428 stationarily fixes search side end of seal plate 412 to inner support 435 in the width direction). In combination, the electric component disclosed by Takashino would be in between seal plate 412 and inner support 435 in Figure 4. Once the electric component from Takashino has been included, then the connector is arranged on either side of and spaced from the electric component in a width direction of the treatment instrument intersecting with the longitudinal axis (Figure 4: jaw housing 428 would be arranged on either side of and spaced from the electric component in the width direction of the treatment instrument intersecting with the longitudinal axis if the electric component is placed between seal plate 412 and inner support 435).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino with the connector as taught by Brandt to securely support the electrically conductive plate and the holder (Brandt [0048]).
Takashino in view of Brandt does not explicitly teach that the connector is made of a thermoplastic resin.
However, Weisshaupt teaches a treatment instrument (Figure 1: instrument 1) comprising a connector (Figures 3-4: housing structure 20) made of a thermoplastic resin ([0012]: “The load-bearing structure absorbing forces and moments and, resp., the grip faces may be made, in the respective required dimension, from inexpensive material such as (thermoplastic) resin or ceramic.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino and Brandt so that the connector is made of a thermoplastic resin as taught by Weisshaupt so that it can absorb forces (Weisshaupt [0012]).
Regarding claim 2, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Takashino further discloses a treatment instrument wherein the electric component (Figures 2-3: heat generating part 40) is arranged between the electrically conductive plate (Figures 2-3: blade 43) and the holder (Figures 2-3: heat insulating member 42; heat generating part 40 is between blade 43 and heat insulating member 42).
Regarding claim 5, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Takashino further discloses a treatment instrument wherein a dimension of the electric component (Figures 2-3: heat generating part 40) in the width direction is smaller than a dimension of the electrically conductive plate in the width direction (Figures 2-3: heat generating part 40 has a smaller width than blade 43).
Regarding claim 6, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Takashino further discloses a treatment instrument wherein the electric component (Figures 2-3: heat generating part 40) is either a heater or a sensor ([0033]).
Regarding claim 7, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Brandt further discloses a treatment instrument wherein the holder (Figure 4: inner support 435) is made of one of (i) a resin having a composition identical to the resin forming the connector, (ii) a resin having a composition different from the resin forming the connector, or (iii) ceramics ([0083]: “In some embodiments, inner support 435 may be formed from polyphthalamide (PPA) thermoplastic polymer, such as Amodel.RTM. manufactured by Solvay Advanced Polymers of Alpharetta, Ga., United States.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino so that the holder is made of a resin as taught by Brandt to provide additional strength and rigidity to the device (Brandt [0083]).
Regarding claim 8, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Takashino further discloses a treatment instrument further comprising a jaw (Figures 2-3: second jaw 22) facing the treating surface of the electrically conductive plate (Figures 2-3: second jaw 22 faces gripping surface 52 of blade 43), and the jaw is configured to open and close with respect to the electrically conductive plate ([0009]).
Regarding claim 10, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Brandt further discloses a treatment instrument wherein the electrically conductive plate (Figure 4: seal plate 412) includes an engaging claw provided at each end of the electrically conductive plate in the width direction (Figure 4: the engaging claws at each end of seal plate 412 are the parts of seal plate 412 that are adjacent to insulators 414), and the connector (Figure 4: jaw housing 428) includes an engaging groove that engages the engaging claw (Figure 4: jaw housing 428 includes grooves that engaged the engaging claws).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino with the engaging claws and engaging grooves as taught by Brandt to securely support the electrically conductive plate and the holder (Brandt [0048]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Brandt and Weisshaupt, further in view of Honda et al., US 20160310207, herein referred to as "Honda".
Regarding claim 3, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 2, but does not explicitly disclose a treatment instrument wherein the holder includes a mating concave portion into which the electric component is embedded.
However, Honda teaches a treatment instrument (Figure 1: treatment instrument 2) wherein the holder (Figure 4: insulating section 22b) includes a mating concave portion into which the electric component is embedded (Figure 4: insulating section 22b includes a mating concave portion into which U-shaped heater 24b is embedded).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino so that the electric component is embedded into the holder as taught by Honda for insulation (Honda [0035]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Brandt and Weisshaupt, further in view of Vaders et al., US 20180125569, herein referred to as "Vaders".
Regarding claim 4, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, but does not explicitly disclose a treatment instrument wherein the connector includes: a first connector stationarily fixing a first end of each end of the electrically conductive plate in the width direction to the holder; and a second connector arranged on an opposite side of the first connector with respect to the longitudinal axis in the width direction, and the second connector stationarily fixes a second end of each end of the electrically conductive plate in the width direction to the holder.
However, Vaders teaches a treatment instrument (Figure 1: instrument 10) wherein the connector (Figure 3A: spacer filaments 332) includes: a first connector (Figure 3A: spacer filament 332 on the close side of the figure) stationarily fixing a first end of each end of the electrically conductive plate (Figure 3A: electrode 312) in the width direction to the holder (Figure 3A: electrode support 322); and a second connector (Figure 3A: spacer filament 332 on the far side of the figure) arranged on an opposite side of the first connector with respect to the longitudinal axis in the width direction (Figure 3A: spacer filament 332 on the close side of the figure is on the opposite side of the first connector with respect to the longitudinal axis in the width direction), and the second connector stationarily fixes a second end of each end of the electrically conductive plate (Figure 3A: electrode 312) in the width direction to the holder (Figure 3A: electrode support 322).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino with the first and second connector as taught by Vaders to increase the stability of the different components of the device (Vaders [0078]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Brandt and Weisshaupt, further in view of Sakashita et al., US 5169397, herein referred to as "Sakashita".
Regarding claim 9, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Takashino further discloses a treatment instrument wherein the temperature of the treating surface when treatment energy is applied to the treatment target is 250 °C to 300 °C ([0033]: “When the treatment target is incised (cut), the temperature of the gripping surface 52 is about 250 ° C. to 300 ° C., and when the treatment target is solidified, the temperature of the gripping surface 52 is about 200 ° C.”). Brandt discloses a treatment instrument with the connector (Figure 4: jaw housing 428). Takashino in view of Brandt and Weisshaupt does not explicitly disclose a treatment instrument wherein the thermoplastic resin that constitutes the connector has a melting point higher than a temperature of the treating surface when treatment energy is applied to the treatment target.
However, Sakashita teaches a treatment instrument (Figure 1: resectoscope apparatus 1) wherein the thermoplastic resin has a melting point higher than 250 °C to 300 °C (Col. 3, lines 1-4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino and Brandt so that the thermoplastic resin of the connector has a melting point higher than a temperature of the treating surface when treatment energy is applied to the treatment target to prevent the connector from melting during operation of the device (Sakashita Col. 12, lines 46-50).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Brandt and Weisshaupt, further in view of Bigley et al., US 20100204690, herein referred to as "Bigley", and Ichikawa et al., US 20130172887, herein referred to as “Ichikawa”.
Regarding claim 11, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, and Brandt further discloses a treatment instrument wherein the electrically conductive plate (Figure 4: seal plate 412) includes an engaging claw provided at each end of the electrically conductive plate in the width direction (Figure 4: the engaging claws at each end of seal plate 412 are the parts of seal plate 412 that are adjacent to insulators 414). Takashino in view of Brandt and Weisshaupt does not explicitly disclose a treatment instrument wherein the engaging claw has an anchor shape having an angular portion formed with an acute angle and protruding outward in the width direction.
However, Bigley teaches a treatment instrument (Figure 1: electrosurgical probe) wherein the electrically conductive plate (Figure 3: securing electrode 303) has an engaging claw that has an anchor shape having an angular portion formed with an acute angle and protruding outward in the width direction ([0009]: “Additionally, the securing electrodes may be formed in the shape of a staple”). Bigley does not explicitly depict the electrode formed in the shape of a staple.
However, Ichikawa teaches a staple (Figure 15A: staple 180) that that has an anchor shape (Figure 15A: leg portions 180a and arm 180b) having an angular portion formed with an acute angle and protruding outward in the width direction (Figure 15A: pointed end portions 180c).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino so that the electrically conductive plate is formed in the shape of a staple, as taught by Bigley, to increase current density and thus promote the formation of improved zones of ablation (Bigley [0009]). In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to specify that the shape of a staple is the shape taught by Ichikawa to ensure that the electrode is secured in the device (Ichikawa [0137]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takashino in view of Brandt and Weisshaupt, further in view of Morisaki et al., WO 2015137139, herein referred to as "Morisaki".
Regarding claim 12, Takashino in view of Brandt and Weisshaupt discloses the treatment instrument according to claim 1, but does not explicitly disclose a treatment instrument wherein a through-hole is formed at one end of the electrically conductive plate in the width direction, and the connector includes a filling portion disposed in the through hole.
However, Morisaki teaches a treatment instrument (Figure 1: bipolar treatment device 1) wherein a through-hole (Figure 6: through-hole 85A) is formed at one end of the electrically conductive plate (Figure 6: first electrode plate portion 83A) in the width direction ([0036]: “A through-hole 85A that penetrates the first electrode plate portion 83A in the width direction is formed in the first electrode plate portion 83A”), and the connector (Figure 6: pad fixing surface 86) includes a filling portion (Figure 6: connection pin 83) disposed in the through hole ([0038]).
It would have been obvious before he effective filing date of the claimed invention to a person having ordinary skill in the art to modify the treatment instrument disclosed by Takashino so that the electrically conductive plate includes a through-hole and the connector includes a filling portion disposed in the through-hole as taught by Morisaki to strengthen the connection between the plate and the connector (Morisaki [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794